Case: 18-40953      Document: 00514989633         Page: 1    Date Filed: 06/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-40953                            FILED
                                  Summary Calendar                      June 10, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
ANTHONY DION COLLINS,

                                                 Petitioner–Appellant,

v.

FRANCISCO LARA, WARDEN, FEDERAL CORRECTIONAL COMPLEX-
BEAUMONT,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:17-CV-161


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Anthony Dion Collins, federal prisoner # 30693-048, appeals from the
denial of his 28 U.S.C. § 2241 petition. In his petition, he cited to Mathis v.
United States, 136 S. Ct. 2243 (2016), and United States v. Hinkle, 832 F.3d
569 (5th Cir. 2016), to challenge sentencing enhancements based on prior drug




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40953     Document: 00514989633     Page: 2   Date Filed: 06/10/2019


                                  No. 18-40953

convictions. He contends that he satisfied the savings clause of 28 U.S.C.
§ 2255(e), allowing him to pursue relief under § 2241.
      Under the savings clause of § 2255(e), a § 2241 petition that attacks a
federal sentence may be considered if the petitioner shows that § 2255 is
“inadequate or ineffective to test the legality of his detention.” 28 U.S.C.
§ 2255(e). The requirement of showing the inadequacy of § 2255 “is stringent.”
Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001). The savings
clause applies only to a claim that is “based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense” and that was “foreclosed by circuit law at
the time when the claim should have been raised in the petitioner’s trial,
appeal, or first § 2255 motion.” Id. at 904.
      We have consistently held that challenges to a sentencing enhancement
do not satisfy the savings clause of § 2255(e). See In re Bradford, 660 F.3d 226,
230 (5th Cir. 2011); Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir.
2005); Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000); see also, e.g.,
Penson v. Warden, Fed. Corr. Inst. Three Rivers, 747 F. App’x 976, 977 (5th Cir.
2019) (rejecting challenge to career offender enhancement based on Mathis and
Hinkle in § 2241 petition). Collins’s petition did not satisfy the savings clause.
      AFFIRMED.




                                        2